                                                                                     212 571 0392                      P.002
             Case 1:19-mj-07549-UA Document 7 Filed 09/17/19 Page 1 of 2

  Federal Defenders                                                                                Southern District
                                                                52 Duane Street-10th Floor, New York,, NY 10007
  OF NEW YORK, INC.                                                       Tel. (212) 417-8700 Fa.x: (212) 571--0392

  David E. Patton                                                                          Snull11>rn 01,lfi~r q( /,J~w .Yt.N'k
  Ex:ecu,iw: Direcwr                                                                            Jcnnl(c,r I•.   Br('lwl"I
                                                                                                 Atlllmoy-in•Clw;..-

                                                     September 17, 2019

By Facsimile

Honorable Ona T. Wang
United States Magjstrate Judge
Southern District of New York
500 Pearl Street
New York, New York 10007
Fax: 212-805-4060

Re:      United States v. Bennett Sprecher, 18 Mag. 7549 (UA)

Dear Judge Wang:

       I write on consent (Assistant U.S. Attorney Samuel Rothschild and Pretrial Services
Officer Lea Hannon) to respectfully request that the Court modify Mr. Sprecher's release
conditions by replacing the condition prohibiting Mr. Sprecher from accessing the internet with a
condition that Mr. Sprecher be permitted to use an authorized computer that will be monitored
using computer-monitoring software.

        On August 13, 2019, Mr. Sprecher was arrested and charged with the possession of child
pornography, in violation of Title 18 U.S.C. § 2252A. Judge Pitman set conditions of release
which included the condition that Mr. Sprecher was "not to access the internet except through
A TMs." Because Mr. Sprecher requires some internet access in order to conduct his business and
daily affairs, I respectfully request that the Court replace the prohibition on all internet access
with the following condition:

                       Defendant may use one desk-top computer in his home which shall
                       be monitored by computer-monitoring software, and may access the
                       internet using the authorized computer once the monitoring software
                       is installed by Pretrial Services.


                                                    Respectfully submitted,


                                                    Isl
                                                    Martin S. Cohen
                                                    Ass't Federal Defender
                                                    (212) 417-8737

cc:      Samuel Rothschild, Esq., by e-mail
         Le9. M9.ffi\~l\, U.S. Pr6bation, by e-maH


                                                                                                                   'l'i','I' AT   P   ()() ')
                                 - ___ .,",. .,...,   ...... ,...."' .&...t.11L.1.c,n.:>   v.r   l'4 I                   212 571 0392          P.001
                       Case 1:19-mj-07549-UA Document 7 Filed 09/17/19 Page 2 of 2
~~deral Defe11ders                                                                                                                        Southern District
                                                                                                         52 Du<lne Street-10th Floor, New York, NY 10007
~ F NEW YORK, INC.                                                                                                  Tel: (212) 417-8700 Fax: (212) 571-0392


 David E. Parron                                                                                                                    Southern District of New Ynrk
 £xc.cutive Director                             FAX COVER SHEET                                                                        Jennifer L. Brown
                                                                                                                                         Aaorru::y-in-Charr,r.

         THE DOCUMENTS ACCOMPANYING THIS TELECOPY TRANSMISSION CONTAIN
         fNFORMA TTON FROM THF. FEOF.RAL OF.FENDERS OF NEW YORK, INC. WHICH IS
         CONF[DF.NTTAL OR PRTVrf ,F,(rF,T). THT~ rNFORMATfON rs INTENDED FOR THE USE OF
         THE INOIVIOUAL OR ENTITY NAMED ON THIS TRANSMISSION SHEET. !F YOU ARE
         NOT THE INTENDED RECIPIENT, OR THE EMPLOYEE OR AGENT RESPONSIBLE TO
         DELIVER IT TO THE INTENDED RECIPIENT. BE AWARE THAT ANY DISCLOSURE,
         COPYI:N'G, DISTRIBUTION OR USE OF THE CONTENTS OF IBIS TELECOPIED ·
         INFORMATION IS PROHIBITED. IF YOU HAVE RECEIVED THIS TELECOPY IN ERROR,
         PLEASE NOTIFY US BY TELEPHONE IMtvfEDIATELY AND RETURN THE ORIGINAL
         MESSAGE TO US AT THE ABOVE ADDRESS VIA THE U.S. POSTAL SERVICE. RECEIPT
         BY ANYONE OTHER THAN THE INTENDED RECIPIENT IS NOT A WAIVER OF ANY
         AITORNEY-CLIENT OR WORK PRODUCT PRJVILEGE.               .




                                                 LJ S                                  V                               Ii



           If roblems with this transmission occut, lease call 212 417-8700
                                                                                                                      Fax No: (212) 571-0392
